UNITED STATES DISTRICT COURT                                     USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
JEREMIAH SULLIVAN, in his fiduciary capacity as a                ELECTRONICALLY FILED
Trustee of the STONE SETTERS LOCAL 84                            DOC #: _________________
PENSION FUND, ANNUITY FUND, VACATION                             DATE FILED: __3/30/2020_
FUND, APPRENTICE FUND and INDUSTRY
PROMOTION FUND and as a Trustee and
Administrator of the BRICKLAYERS LOCAL NO. 1
WELFARE AND INSURANCE FUND and as
President of the BRICKLAYERS AND ALLIED
CRAFTWORKERS LOCAL UNION NO. 1, NEW
YORK, B.A.C.I.U., AFL-CIO,

                      Plaintiffs,

               -against-                                            16 Civ. 3348 (AT) (DCF)

PRESTIGE STONE & PAVERS CORP.,                                       ORDER ADOPTING
                                                                       REPORT AND
                Defendant.                                          RECOMMENDATION
ANALISA TORRES, District Judge:

       Plaintiff, Jeremiah Sullivan, in his fiduciary capacity as Trustee of the Stone Setters

Local 84 Pension Fund, Annuity Fund, Vacation Fund, Apprentice Fund, and Industry Promotion

Fund, and as a Trustee and Administrator of the Bricklayers Local No. 1 Welfare and Insurance

Fund (collectively, the “Funds”), and as President of the Bricklayers and Allied Craftworkers

Local Union No. 1, New York, B.A.C.I.U., AFL-CIO (the “Union”), brings suit pursuant to the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 et seq., and

Section 301 of the Labor Management Relations Act of 1947 (“LMRA”), 29 U.S.C. § 185.

Compl., ECF No. 1. On June 4, 2019, Plaintiff moved for summary judgment against Defendant,

Prestige Stone & Pavers Corp., on claims that, by failing to make timely contributions to the

Funds and dues payments on behalf of its Union workers, as required by certain collective

bargaining agreements (the “CBAs”), Defendant owes the Funds and the Union monetary

damages, attorney’s fees, and litigation costs. See ECF No. 71. The Court referred the motion
for summary judgment to the Honorable Debra C. Freeman. ECF No. 77.

        Now before the Court is Judge Freeman’s Report and Recommendation (the “R&R”),

which recommends granting Plaintiff’s motion for summary judgment. ECF No. 90. Defendant

filed timely objections to the R&R. See ECF No. 92; Def. Objs., ECF No. 94. For the reasons

stated below, Defendant’s objections are OVERRULED, and the Court ADOPTS the R&R in its

entirety.

                                              BACKGROUND1

        The Union is a “labor organization” within the meaning of 29 U.S.C. § 185 that

represents employees in an “industry affecting commerce,” as defined in 29 U.S.C. §§ 142(1)

and 1002(12). R&R at 2–3. Defendant, a corporation involved in the installation of stone,

decorative pavers, concrete, site work, and masonry, employs Union members and is a party to

CBAs requiring it to make certain contributions to the Funds, and pay dues and assessments to

the Union on behalf of its Union workers. Id. at 3. As Trustee and a fiduciary of the Funds

under ERISA, Plaintiff is entitled to enforce Defendant’s obligation under the CBAs. Id.

        After Defendant failed to provide Plaintiff with the records needed to conduct a complete

audit, Plaintiff filed suit under ERISA and the LMRA on May 5, 2016, alleging inter alia, that

(1) Defendant had failed to comply with its obligations to contribute to the Funds, pay dues, and

make its books and records available for an audit, and (2) that another entity, Professional Pavers

Corp. (“Professional”), was an alter ego of Defendant, and hence was liable for the same

violations of the CBAs. See generally Compl. On July 12, 2016, Defendant and Professional

jointly answered the complaint, denying Plaintiff’s allegations. See ECF No. 16.

        On August 24, 2017, Plaintiff settled certain claims against Professional that Plaintiff had


1
  The Court presumes familiarity with the facts and procedural history, which are set forth in the R&R, and,
therefore, only briefly summarizes them here. See R&R at 2–11.
                                                         2
asserted in a separate civil action, and, as part of that settlement, Plaintiff also resolved the alter-

ego claims against Professional in this case. R&R at 8. Thereafter, Plaintiff only had claims

against Defendant.

          On June 4, 2019, Plaintiff filed a motion for summary judgment against Defendant,

seeking damages, attorney’s fees, and costs. R&R at 9. Specifically, Plaintiff seeks judgment in

the amount of $157,385.72, representing:

    •     $24,805.38 in damages, comprised of interest on the contributions and dues in the amount

          of $10,678.55, liquidated damages in the amount of $9,846.83, and audit costs in the

          amount of $4,280; and

    •     $132,580.34 in attorney’s fees and litigation costs, comprised of $129,077.75 in fees and

          $3,502.59 in costs.

See id.

          Defendant does not contest liability and damages, but argues that Plaintiff’s request for

attorney’s fees is excessive. See Def. Mem., ECF No. 81.

                                            DISCUSSION

    I.       Standard of Review

          A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When a party

makes specific objections, the court reviews de novo those portions of the report and

recommendation to which objection is made. Id.; Fed. R. Civ. P. 72(b)(3). However, “when a

party makes only conclusory or general objections, or simply reiterates his original arguments,”

the court reviews the report and recommendation strictly for clear error. Wallace v.

Superintendent of Clinton Corr. Facility, No. 13 Civ. 3989, 2014 WL 2854631, at *1 (S.D.N.Y.


                                                    3
June 20, 2014). Objections “must be specific and clearly aimed at particular findings in the

magistrate judge’s proposal.” McDonaugh v. Astrue, 672 F. Supp. 2d 542, 547 (S.D.N.Y. 2009)

(internal quotation marks and citation omitted); see also Bailey v. U.S. Citizenship &

Immigration Serv., No. 13 Civ. 1064, 2014 WL 2855041, at *1 (S.D.N.Y. June 20, 2014)

(“[O]bjections that are not clearly aimed at particular findings in the [report and

recommendation] do not trigger de novo review.”). In addition, “new arguments and factual

assertions cannot properly be raised for the first time in objections to the report and

recommendation, and indeed may not be deemed objections at all.” Razzoli v. Fed. Bureau of

Prisons, No. 12 Civ. 3774, 2014 WL 2440771, at *5 (S.D.N.Y. May 30, 2014). The court may

adopt those portions of the report and recommendation to which no objection is made “as long as

no clear error is apparent from the face of the record.” Oquendo v. Colvin, No. 12 Civ. 4527,

2014 WL 4160222, at *2 (S.D.N.Y. Aug. 19, 2014) (internal quotation marks and citation

omitted).

   II.      Defendant’s Objection

         The R&R recommends that the Court grant Plaintiff’s motion for summary judgment

with regard to Defendant’s liability, and award Plaintiff $145,881.76, representing:

   •     $23,248.42, representing costs related to the audit, liquidated damages, and interest on

         the delinquent Fund contributions and dues running up until the date when the principal

         was fully repaid;

   •     $119,130.75 in attorney’s fees; and

   •     $3,502.59 in litigation costs.

R&R at 33–34.

         Defendant objects only to the portion of the R&R recommending that the Court grant


                                                  4
$119,130.75 in attorney’s fees. For the reasons below, the objection is OVERRULED.

           A. Standard for Attorney’s Fees

       Both the CBAs and ERISA entitle Plaintiff to attorney’s fees and litigation costs, see

R&R at 24 (citing CBAs; 29 U.S.C. § 1132(g)(2)(D) (providing for prevailing plaintiff to

recover “reasonable attorney[’s] fees and costs of the action”)), and Defendant “cannot escape its

statutory liability for . . . attorney fees and costs simply by [having] pa[id] delinquent

contributions before entry of judgment.” Iron Workers Dist. Council of Western New York v.

Hudson Steel Fabricators & Erectors, 68 F.3d 1502, 1506 (2d Cir. 1995).

       In ERISA actions, courts use the lodestar approach to determine reasonable attorney’s

fees. See, e.g., Trustees of Drywall Tapers and Pointers of Greater New York Local Union 1974

Benefit Funds v. Cite C. Corp., No. 17 Civ. 9304, 2018 WL 8545834, at *2 (S.D.N.Y. Nov. 2,

2018). This inquiry requires a Court to determine both the “appropriate hourly rate,” as well as

“the number of hours reasonably spent by an attorney.” Annuity, Welfare & Apprenticeship Skill

Improvement & Safety Funds of Int’l Union of Operating Engineers, Local 15, 15A, 15C, 15D,

AFL-CIO, ex rel. Callahan v. New York Recycling, Inc., No. 06 Civ. 0781, 2007 WL 2591222, at

*3 (S.D.N.Y. Sept. 7, 2007). The final determination of the appropriate fee amount is, however,

left to the sound discretion of the Court. See Annuity, Welfare & Apprenticeship Skill

Improvement & Safety Funds of Int’l Union of Operating Engineers, Local 15, 15A, 15C & 15D,

AFL-CIO v. Eastport Excavation & Utilities Inc., 3 F. Supp. 3d 204, 218 (S.D.N.Y. 2014)

(noting that, where an attorney’s fee award to a prevailing fund “is mandatory, the amount of any

such award rests within the Court’s discretion” (internal quotation marks and citation omitted)).




                                                  5
           B. Application

       Defendant argues that the attorney’s fees amount recommended includes fees charged for

work prosecuting Plaintiff’s failed alter-ego claim against Professional. Def. Objs. at 5.

Defendant contends that because Plaintiff separately settled with Professional, the

recommendation amounts to a double recovery. Id.

       Defendant’s objections are, however, restatements of previously made arguments.

Compare Def. Mem. at 5–14 (contending that Plaintiff impermissibly requests attorney’s fees

attributable to claims against Professional, and that if summary judgment is granted, the fees

amount should be dramatically reduced for reasonableness), with Def. Objs. at 6–12 (arguing that

Plaintiff’s attorney’s fees should be reduced to prevent Defendant from footing the bill for work

done against Professional, and to reflect a reasonable fee recovery). Because Defendant “simply

reiterates [its] original arguments,” the Court reviews the objection for clear error. Wallace,

2014 WL 2854631, at *1. The Court finds none.

       First, in making her recommendation of the fee amount, Judge Freeman accounts for the

time Plaintiff spent litigating and settling claims against Professional. R&R at 27–30. Because

Plaintiff’s billing records contained time entries that appeared to relate exclusively to the claims

asserted against Professional, Judge Freeman recommends a percentage reduction of Plaintiff’s

fees to prevent double recovery. Id. at 29. Specifically, the R&R recommends a 50-percent

reduction of the fees accrued in July 2017, and a 100-percent reduction of the fees accrued in

August 2017, representing a total reduction of fees sought in the amount of $9,922.50, given that

about half of the total time Plaintiff billed in July 2017 was on matters “related to the settlement

with Professional,” and “substantially all” of the total time billed in August 2017 was related to

that settlement. R&R at 29–30.


                                                  6
       Second, Judge Freeman observes that whatever amount of time before or after July and

August 2017 that Plaintiff billed for work related to pursuing the alter-ego claim against

Professional, as well as Plaintiff’s settlement with Professional, was “for relatively small

amounts of time.” Id. at 30 (citation omitted). Instead, the time entries that “appear to relate

solely to the alter-ego claims or the settlement . . . are few in number.” Id. Defendant’s

objection that additional billing entries outside of July and August allude to the alter-ego claim

against Professional, see Def. Objs. 6–10, attempts to relitigate the record already reviewed by

Judge Freeman, who also presided over the very discovery conferences that Defendant argues the

R&R overlooked, see id.

       The Court finds no clear error with these findings. The R&R’s proposed reduction of

Plaintiff’s attorney’s fees is reasonable, and the final attorney’s fee amount is within the Court’s

discretion to award. See LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 758 (2d Cir. 1998) (“The

district court retains discretion to determine, under all the circumstances, what constitutes a

reasonable fee.” (internal quotation marks and citation omitted)); Severstal Wheeling, Inc. v.

WPN Corp., No. 10 Civ. 954, 2016 WL 1611501, at *4 (S.D.N.Y. Apr. 21, 2016) (applying

percentage reduction to attorney’s fees in ERISA case to account for “inherent inefficiencies and

redundancies” in billing records, even though attorney rates were reasonable); Rhodes v. Davis,

No. 08 Civ. 9681, 2015 WL 1413413, at *3 (S.D.N.Y. Mar. 23, 2015), aff’d, 628 F. App’x 787

(2d Cir. 2015) (reducing attorney’s fees by a percentage where plaintiff could seek fees only with

respect to certain claims, but did not “provide a thorough and accurate account of the number of

hours to be excluded”).

       Accordingly, Defendant’s objections are OVERRULED.




                                                  7
                                                  CONCLUSION

          The Court has reviewed de novo those portions of the R&R to which Defendant properly

objects and has reviewed the remainder of the R&R for clear error.2 For the reasons stated

above, the Court ADOPTS the R&R in its entirety.

          Accordingly, Plaintiff’s motion for summary judgment is GRANTED, and Plaintiff is

awarded $145,881.76, representing:

      •   $23,248.42, representing costs related to the audit, liquidated damages, and interest on

          the delinquent Fund contributions and dues running up until the date when the principal

          was fully repaid;

      •   $119,130.75 in attorney’s fees; and

      •   $3,502.59 in litigation costs.

          The Clerk of Court is directed to terminate the motion at ECF No. 71 and close this case.

          SO ORDERED.

Dated: March 30, 2020
       New York, New York




2
    To the extent not discussed above, the Court finds the unchallenged portions of the R&R to be free of clear error.

                                                            8
